510 S.E.2d 669 (1998)
348 N.C. 508
STATE of North Carolina
v.
Kenneth Bernard ROUSE.
No. 120A92-2.
Supreme Court of North Carolina.
July 8, 1998.
Grady Jessup, Tracey Hicks Barley, Durham, for Rouse.
Edwin W. Welch, Associate Attorney General, Garland N. Yates, District Attorney, for State.

ORDER
Defendant's Petition for Writ of Certiorari is allowed for the limited purpose of remanding this case to the Superior Court, Randolph County, for reconsideration of defendant's Motion for Appropriate Relief in light of this Court's opinion in State v. McHone, 348 N.C. 254, 499 S.E.2d 761 (1998) and State v. Bates, 348 N.C. 29, 497 S.E.2d 276 (1998).
By order of the Court in Conference, this 8th day of July, 1998.